Citation Nr: 0806692	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  00-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury to the medial meniscus, right knee, 
with degenerative changes for the period January 26, 2004 to 
the present.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel





INTRODUCTION

The veteran had active military service from November 1986 to 
September 1989, from March 1993 to July 1995 and from March 
18, 2005 to May 24, 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued the veteran's rating of 10 
percent for residual of injury to right medial meniscus.  The 
veteran requested a higher rating.

In May 2003, the Board remanded the veteran's case to the RO 
for further development.  The case was returned to the Board 
in May 2005.  In June 2005, the Board adjudicated entitlement 
to an evaluation in excess of 10 percent for a right knee 
disability for the period from March 10, 1999, to January 25, 
2004 and remanded that portion of the claim for the period 
from January 26, 2004, to the present.  Following its 
completion of the Board's requested actions to the extent 
possible, the RO continued the denial of the veteran's claim 
(as reflected in an October 2007 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran was unable to report to a VA examination 
scheduled in March 2006 for the purpose of evaluating the 
severity of the veteran's service connected right knee 
disability, and, for more than a year, he did not provide any 
requested information or indicate that he would attend 
another examination if rescheduled.




CONCLUSION OF LAW

Evidence requested in connection with the veteran's claim for 
an increased rating has not been provided within one year 
after the date of request, and the appeal in this matter is 
considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.158 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2003, January 2004, July 2005, March 2006, July 
2006, August 2007 as well as the Supplemental Statement of 
the Case of October 2007.  Those letters notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Board also notes that the VCAA correspondence was sent to 
the veteran after the RO's initial adverse decision that is 
the basis for this appeal.  As noted in Pelegrini II, the 
plain language of 38 U.S.C.A. § 5103(a) requires that this 
notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.

However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the initial VCAA letter provided to the appellant was 
not given prior to the first AOJ adjudication of the claim, 
he was subsequently specifically requested him to provide 
evidence in support of his claim.  In addition, the most 
recent letters provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of these letters fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
last VCAA letter was sent, the case was readjudicated and a 
Supplemental Statement of the Case was provided shortly 
thereafter to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notice.  

For a higher ratings claim, § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

The pertinent rating criteria were provided to the veteran in 
various communications over the years, most recently in the 
Board's June 22, 2005 decision, which addressed the same 
disability for an earlier period.  All the law requires is 
that the duty to notify is satisfied and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Analysis

Service connection for the veteran's right knee disability 
was established pursuant to an April 1996 rating.  The 
present appeal stems from a claim for increased rating 
received on March 10, 1999.

When the case was previously before the Board in June 2005, 
it was determined that current treatment records should be 
obtained and a more current examination was needed.  The RO 
promptly communicated to the veteran, requesting information 
to identify/obtain current treatment records and support the 
claim, and medical examinations were scheduled in March 2006.  
The examination notice to the veteran indicated that failure 
to report could result in denial of the claim.  Because the 
veteran failed to report, the RO offered another opportunity 
for an examination on March 27, 2006.  A report of contact 
with an unnamed person indicated that the veteran had been 
reactivated and deployed.  

The RO verified through the Personnel Information Exchange 
System (PIES) that the veteran had additional military 
service from March 18, 2005 to May 24, 2006 and, thereafter, 
re-notified the veteran, requesting pertinent service 
information and offering another VA examination (March 2006, 
July 2006, August 2007).  

The claims file does not reflect that any of communications 
were returned as undeliverable.  To the extent that the 
veteran has changed addresses without informing VA, it is 
well-established that it is the claimant's responsibility to 
keep VA advised of his whereabouts in order to facilitate the 
conduct of medical inquiry.  If he does not do so, "there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  It is plain from the record before the Board that 
the veteran has been advised of what was required of him to 
adjudicate the claims and that he has failed in part to 
comply.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Where evidence requested in connection with an original 
claim, a claim for an increase, or to reopen, or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned, and benefits may not be paid earlier 
than the date of filing of a new claim.  38 C.F.R. § 3.158(a) 
(2007).  Not responding to the March 2006/July 2006 requests 
of the RO for any additional information and evidence 
necessary to make a decision on his claim, or to indicate a 
willingness to appear for a necessary VA examination is 
construed by VA as abandonment of his claim.  See 38 C.F.R. 
§§ 3.158 (2007); Hyson v. Brown, 5 Vet. App. 262 (1993).




ORDER

Entitlement to increased evaluation for residuals of an 
injury to the medial meniscus, right knee, with degenerative 
changes for the period January 26, 2004 to the present is 
denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


